Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 10-22-2020. 
2.        Claims 1 - 20 are pending.  Claims 1, 5 - 10, 12, 16 - 20 have been amended.   Claims 1, 10, 18 are independent.   This application was filed on 6-13-2018.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 10-22-2020, with respect to the rejection(s) under Kruglick in view Machani have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kruglick in view Machani and further in view of Rosen. 

A.  Applicant argues on page 9 of Remarks:   ...   “determining, from a plurality of profiles associated with the user account, a particular profile based on a location of the user device... selecting, from the subset of the plurality of electronic devices, two or more electronic devices for authenticating the user”   ... . 

    The Examiner respectfully disagrees.  Rosen discloses the capability to process user profile information and the capability to select user profiles based upon a particular location included within the user profiles. (see Rosen paragraph [0070], lines 9-26: 

B.  Applicant argues on page 9 of Remarks:    ...   “causing the user device to electronically connect to the two or more electronic devices”   ...   . 

    The Examiner respectfully disagrees.  Kruglick discloses initiating and completing network connections utilized for transmitting data between network-connected computing systems within a network environment.  (see Kruglick paragraph [0088], lines 18-22: communication device includes a network controller for facilitate communications with one or more computing devices over a network communication port

C.  Applicant argues on page 10 of Remarks: Independent claims 10 and 18 also include limitations similar to those described above by reference to claim 1. As such, the cited references also do not render claims 10 and 18 obvious for similar reasons discussed above by reference to claim 1.

    Independent claims 10, 18 have similar limitations as independent claim 1.  

D.  Applicant argues on page 10 of Remarks: Claims 2-9, 11-17, 19, and 20 are also patentable by virtue of their dependencies of their respective independent claims.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1, 2, 6, 7, 9 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US PGPUB No. 20140201533) in view of Machani et al. (US Patent No. 9,954,680) and further in view of Rosen et al. (US PGPUB No. 20110282972)     	

Regarding Claim 1, Kruglick discloses a system for authenticating a user, comprising: 
a)  a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (see Kruglick paragraph [0008], lines 1-11: comprising non-transitory computer readable storage media 
f)   reconstructing the security key based on the received parts of the security key; (see Kruglick paragraph [0007], lines 13-18: assembling the received decryption keys for the item of quorum-encrypted data in order to decrypt the item of quorum-encrypted data when the number of decryption keys is equal to or greater than the number of decryption keys required to decrypt the item of quorum-encrypted data) and 
g)  authenticating the user for accessing the user account based on the reconstructed security key. (see Kruglick paragraph [0111], lines 1-9: authenticate received decryption key requests by checking a digital signature associated with the request in order to determine if signature matches the identity of requesting VM (i.e. user device); paragraph [0076], lines 6-18: a public/private key pair architecture used; sign key utilizing a private key and use a corresponding public key to decrypt key requests; (i.e. public/private key pair designates a pair of encryption/decryption associated with a particular user (user account))  

Furthermore, Kruglick discloses for b): receiving an authentication request for authenticating the user for accessing a user account via a user device, wherein the user account is associated with a security key that is divided into a plurality of 

And, Kruglick discloses for d): selecting, from the subset of the plurality of electronic devices, two or more entities for authenticating the user. (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data; paragraph [0007], lines 9-11: sending decryption key requests for the decryption keys associated with the item of quorum-encrypted data)    
And, Kruglick discloses for e): causing the user device to electronically connect to the two or more entities; and for e) receiving the parts of the security key from the two or more entities. (see Kruglick paragraph [0007], lines 11-13: receiving decryption keys for the item of quorum-encrypted data in response to the decryption key requests; paragraph [0088], lines 18-22: communication device 

Although, Kruglick discloses distributing a security key among a plurality of computing entities, Kruglick does not specifically disclose distributing a security key among a plurality of separate computing electronic devices. 
However, Machani discloses for b): an encryption key distributed among a plurality of electronic devices associated with the user. And, Machani discloses for d), e), and f) two or more electronic devices from the plurality of electronic devices. (see Machani col 1, line 51 - col 2, line 8: split-key based distributed computing environment; utilizing a secret sharing technique to split an encryption key into a set of key shares such that a threshold number of key shares must be combined to reconstruct the encryption key; distributes individual key shares for storage to a remote management server, at least one managed device, and a key splitting server; (key shares stored on multiple different computing devices); col 3, lines 7-10: using the decrypted managed device key share, the decrypted remote management server key share, and the decrypted key splitting server key share, a server reconstructs the encryption key, in response to receipt of an encryption key request) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick for distributing a security key among a plurality of separate computing electronic devices as taught by Machani.  One of ordinary skill in the art would have been motivated to employ the teachings of Machani for the benefits achieved from a system that enables 

Kruglick-Machani does not specifically discloses for c): determining a particular profile based on a location of a user device. 
However, Rosen discloses: 
c)  determining, from a plurality of profiles associated with the user account, a particular profile based on a location of the user device, wherein the particular profile specifies a subset of the plurality of electronic devices. (see Rosen paragraph [0070], lines 9-26: location information requests users to be at a specific location or within a certain range of a specified location; server determines whether user profiles are available; if user profiles are available they are retrieved and filters are applied to user profiles; user profiles are compared to target profiles to determine if there is a match; if a match, determine appropriate notices, alerts, or other actions to be taken; (location information utilized to determine a set of user profiles))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick-Machani for c): determining a particular profile based on a location of a user device as taught by Rosen.  One of ordinary skill in the art would have been motivated to employ the teachings of Rosen for the benefits achieved from a system that enables additional user specific information such as device location to be utilized in the processing of authentication information. (see Rosen paragraph [0070], lines 9-26)  

Regarding Claim 2, Kruglick-Machani-Rosen discloses the system of claim 1, wherein the operations further comprise: 
a)  determining a risk level for authenticating the user based at least in part on the authentication request; (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with the perceived risk (i.e. security level); enables different levels of security based upon data and task) and
b)  selecting, from a plurality of security keys, the security key based on the determined risk level, wherein the security key requires at least a first number of parts corresponding to the determined risk level to be reconstructed. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (i.e. risk level); distributing more decryption keys to devices associated with stronger security levels (i.e. received more than one decryption key) and devices associated with lower security level received only one decryption key) 

Regarding Claim 6, Kruglick-Machani-Rosen discloses the system of claim 1, wherein each one or the plurality of electronic devices includes an insufficient number of parts to reconstruct the security key, wherein the operations further comprise:    
a)  determining a prerequisite number of parts of the security key for reconstructing the security key; and b) determing that the two or more electronic devices include at least the prerequisite number of parts. (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data; paragraph [0007], lines 9-11: sending decryption key requests 
Machani discloses a plurality of electronic device as stated in Claim 1 above. (see Machani col 1, line 51 - col 2, line 8). The motivation is the same rationale set forth for claim 1 above.

Regarding Claim 7, Kruglick-Machani-Rosen discloses the system of claim 1, wherein the two or more electronic devices are randomly selected from the subset of the plurality of entities. (see Kruglick paragraph [0051], lines 8-14: devices may be grouped at random or accordingly by any shared characteristics (i.e. such as device type or device location or device connection))    
Machani discloses a plurality of electronic devices as stated in Claim 1 above. (see Machani col 1, line 51 - col 2, line 8). The motivation is the same rationale set forth for claim 1 above.  

Regarding Claim 9, Kruglick-Machani-Rosen discloses the system of claim 1, wherein a number of the parts of the security key from the two or more entities is less than a number of the plurality of parts. (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data; paragraph 
Machani discloses two or more electronic devices as stated in Claim 1 above. (see Machani col 1, line 51 - col 2, line 8). The motivation is the same rationale set forth for claim 1 above.  

Regarding Claim 10, Kruglick discloses a method of authenticating a user, comprising
a)  receiving, by one or more hardware processors from a user device, an authentication request for authenticating the user; (see Kruglick paragraph [0111], lines 1-9: authenticate, received decryption key requests by checking a digital signature associated with request in order to determine if signature matches the identity of requesting VM (i.e. user device))     
b)  determining, by the one or more hardware processors, a risk level associated with the request; (see Kruglick paragraph [0030], lines 1-5: decryption keys are distributed commensurate with the perceived risk) (i.e. security level); enables different levels of security based upon data and task)
c)  selecting, by the one or more hardware processors from a plurality of security keys associated with the user, a security key based on the risk level of the authentication request, wherein the security key is divided into a plurality of parts 
d)  selecting, by the one or more hardware processors from the plurality of electronic devices, two or more entities from the plurality of entities; (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data; paragraph [0007], lines 9-11: sending decryption key requests for decryption keys for item of quorum-encrypted data)       
e)  retrieving, by the one or more hardware processors, parts of the security key from the two or more entities; (see Kruglick paragraph [0007], lines 11-13: receiving decryption keys for the item of quorum-encrypted data in response to the decryption requests)    
f)   reconstructing, by the one or more hardware processors, the security key based on the retrieved parts of the security key; (see Kruglick paragraph [0007], lines 13-18: assembling the received decryption keys for the item of quorum-encrypted data in order to decrypt the item of quorum-encrypted data when the number of decryption keys is equal to or greater than the number of decryption keys required to decrypt the item of quorum-encrypted data) and
g)  authenticating, by the one or more hardware processors, the user based on the reconstructed security key. (see Kruglick paragraph [0111], lines 1-9: 

Furthermore, Kruglick discloses distributing a security key among a plurality of computing entities, Kruglick does not specifically disclose distributing a security key among a plurality of separate computing electronic devices. 
However, Machani discloses for c): distributed among a plurality of electronic devices associated with the user. And, Machani discloses for d), and for e) two or more electronic devices from the plurality of electronic devices. (see Machani col 1, line 51 - col 2, line 8: split-key based distributed computing environment; utilizing a secret sharing technique to split an encryption key into a set of key shares such that a threshold number of shares must be combined to reconstruct the encryption key; distributes individual key shares for storage to a remote management server, at least one managed device, and a key splitting server; (key shares stored on multiple different computing devices); col 3, lines 7-10: using the decrypted managed device key share, the decrypted remote management server key share, and the decrypted key splitting server key share, a server reconstructs the encryption key, in response to receipt of an encryption key request) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick for distributing a security key among a plurality of separate computing electronic devices as taught by Machani.  One of ordinary skill in the art would have been motivated to employ the teachings of Machani for the benefits achieved from a system that enables 

Regarding Claim 11, Kruglick-Machani-Rosen discloses the method of claim 10, wherein the two or more electronic devices comprise at least one of a vehicle, a smart appliance, or a wearable device. (see Kruglick paragraph [0090], lines 8-13: computing device implemented as a personal or business use computer system including laptop computer (analogous to a smart appliance or wearable device))    

Regarding Claim 12, Kruglick-Machani-Rosen discloses the method of claim 10, wherein retrieving the parts of the security key from the two or more electronic devices comprises:
a)  retrieving a first number of parts from a first electronic device of the two or more entities; (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (risk level); distributing more decryption keys to devices associated with stronger security levels (i.e. received more than one decryption key)) and
b)  retrieving a second number of parts from a second electronic device of the two or more electronic devices, wherein the first number is different from the second number. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (risk level); distributing less decryption keys to devices associated with lower security level, received only one decryption key) 


Regarding Claim 13, Kruglick-Machani-Rosen discloses the method of claim 12, wherein the first number is more than one. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (risk level); distributing more decryption keys to devices associated with stronger security levels (received more than one decryption key) and devices associated with lower security level received only one decryption key; (configuration of electronic device indicates stronger level security device, number of parts for security key is greater than lower security level device)    

Regarding Claim 14, Kruglick-Machani-Rosen discloses the method of claim 10, wherein a first part of the security key is received from a first electronic device of the two or more electronic devices, wherein the operations further comprise:
a)  determining a configuration of the first electronic device; (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with the perceived risk (i.e. security level); enables different levels of security based upon data and task) and
b)  removing the first part of the security key from the first electronic device based on the determined configuration. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (risk level); distributing more decryption keys to devices associated with stronger security levels      

Regarding Claim 15, Kruglick-Machani-Rosen discloses the method of claim 10, wherein a first part of the security key is received from a first electronic device of the two or more electronic devices, wherein the operations further comprise:
a)  determining a configuration of the first electronic device; (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with the perceived risk (i.e. security level); enables different levels of security based upon data and task; (configuration of electronic device indicates lower level security device, number of parts for security key is less than stronger security level device)) and
b)  storing a second part of the security key, in addition to the first part, in the first electronic device based on the determined configuration. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (risk level); distributing more decryption keys to devices associated with stronger security levels (received more than one decryption key) and devices associated with lower security level received only one decryption key; (configuration of electronic device indicates stronger level security device, number of parts for security key is greater than lower security level device)

Regarding Claim 16, Kruglick-Machani-Rosen discloses the method of claim 10, wherein the two or more electronic devices correspond to a subset of the plurality of entities. (see Kruglick paragraph [0007], lines 13-18: assembling the received decryption keys for the item of quorum-encrypted data in order to decrypt the item of quorum-encrypted data when the number of decryption keys is equal to or greater than the number of decryption keys required in order to decrypt the item of quorum-encrypted data; (total number of decryption keys is greater than two))    
Machani discloses a plurality of electronic devices as stated in Claim 10 above. (see Machani col 1, line 51 - col 2, line 8). The motivation is the same rationale set forth for claim 10 above.  

Regarding Claim 17, Kruglick-Machani-Rosen discloses the method of claim 10, further comprising: 
a)  generating the security key for the user account; (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data)    
b)  dividing the security key into the plurality of parts; (see Kruglick paragraph [0006], lines 5-14: generating a set of decryption keys; quorum-encrypted data using the set of decryption keys such that more than one (i.e. two or more) is needed in order to decrypt the quorum-encrypted data)    
c)  determining a trust score for each of the plurality of entities; (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with 
d)  distributing the parts of the security key among the identified electronic devices according to the trust scores. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (risk level); distributing more decryption keys to devices associated with stronger security levels (received more than one decryption key) and devices associated with lower security level received only one decryption key)  
Machani discloses a plurality of electronic devices as stated in Claim 10 above. (see Machani col 1, line 51 - col 2, line 8). The motivation is the same rationale set forth for claim 10 above.  

Regarding Claim 18, Kruglick discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
a)  receiving, from a user device, an authentication request for authenticating a user for accessing a user account, wherein the user account is associated with a security key that is divided into a plurality of parts distributed among a plurality of entities associated with the user; (see Kruglick paragraph [0111], lines 1-9: authenticate received decryption key requests by checking a digital signature associated with request to determine if signature matches the identity of requesting VM (i.e. user device); paragraph [0006], lines 5-14: generating a set of decryption keys; quorum-encrypted data using the set of decryption keys such 
c)  selecting, from the subset of plurality of entities, two or more entities from the plurality of entities for authentication; (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data; paragraph [0007], lines 9-11: sending decryption key requests for decryption keys for item of quorum-encrypted data)    
d)  causing the user device to electronically connect to the two or more entities, and e) retrieving parts of the security key from the two or more entities; and f) reconstructing the security key based on the received parts of the security key, wherein the parts of the security key received from the two or more entities is less than the plurality of parts; (see Kruglick paragraph [0007], lines 11-13: receiving decryption keys for the item of quorum-encrypted data in response to the decryption requests; paragraph [0088], lines 18-22: communication device includes a network controller for facilitate communications with one or more computing devices over a network communication port) and
g)  authenticating the user based on the reconstructed security key. (see Kruglick paragraph [0111], lines 1-9: authenticate received decryption key requests by checking a digital signature associated with request to determine if signature matches the identity of requesting VM (i.e. user device))    

Furthermore, Kruglick discloses distributing a security key among a plurality of computing entities, Kruglick does not specifically disclose distributing a security key among a plurality of separate computing electronic devices. 

        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick for distributing a security key among a plurality of separate computing electronic devices as taught by Machani.  One of ordinary skill in the art would have been motivated to employ the teachings of Machani for the benefits achieved from a system that enables management of encryption keys in a secure manner limiting exposure of the encryption key. (see Machani col 1, lines 56-65)

Kruglick-Machani does not specifically discloses for b): determining a particular profile based on a location of a user device. 
However, Rosen discloses: 
determining, from a plurality of profiles associated with the user account, a particular profile based on a location of the user device, wherein the particular profile specifies a subset of the plurality of electronic devices. (see Rosen paragraph [0070], lines 9-26: location information requests users to be at a specific location or within a certain range of a specified location; server determines whether user profiles are available; if user profiles are available they are retrieved and filters are applied to user profiles; user profiles are compared to target profiles to determine if there is a match; if a match, determine appropriate notices, alerts, or other actions to be taken; (location information utilized to determine a set of user profiles))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick-Machani for b): determining a particular profile based on a location of a user device as taught by Rosen.  One of ordinary skill in the art would have been motivated to employ the teachings of Rosen for the benefits achieved from a system that enables additional user specific information such as device location to be utilized in the processing of authentication information. (see Rosen paragraph [0070], lines 9-26)  

Regarding Claim 19, Kruglick-Machani-Rosen discloses the non-transitory machine- readable medium of claim 18, wherein the operations further comprise:
a)  determining a risk level associated with the authentication request; (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with 
b)  selecting, from a plurality of security keys, the security key based on the determined risk level, wherein the first security key requires at least a prerequisite number of parts corresponding to the determined risk level to be reconstructed. (see Kruglick paragraph [0029], lines 1-11: decryption keys distributed based upon security level (i.e. risk level); distributing more decryption keys to devices associated with stronger security levels (i.e. received more than one decryption key) and devices associated with lower security level received only one decryption key)     

Regarding Claim 20, Kruglick-Machani-Rosen discloses the non-transitory machine- readable medium of claim 19, wherein the operations further comprise determining that the two or more electronic devices includes at least the prerequisite number of parts. (see Kruglick paragraph [0046], lines 10-13: any two of the decryption keys are needed in order to decrypt quorum-encrypted data; paragraph [0007], lines 9-11: sending decryption key requests for decryption keys for the item of quorum-encrypted data; paragraph [0007], lines 13-18: assembling the received decryption keys for the item of quorum-encrypted data in order to decrypt the item of quorum-encrypted data when the number of decryption keys is equal to or greater than the number of decryption keys required in order to decrypt the item of quorum-encrypted data; (total number of decryption keys is greater than two))
.

6.        Claims 3 - 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick in view of Machani and further in view of Rosen and Le Saint et al. (US PGPUB No. 20180026973, referred to as “LeSaint”).     

Regarding Claim 3, Kruglick-Machani-Rosen discloses the system of claim 2, including determining risk level. (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with the perceived risk (i.e. security level); enables different levels of security based upon data and task)
Kruglick-Machani-Rosen does not specifically disclose parameters (such as risk level) determined based on transaction amount with respect to a predetermined threshold. 
However, LeSaint discloses wherein the request is a payment transaction request associated with an amount, and wherein parameters determined further based on the amount with respect to a predetermined threshold amount. (see LeSaint paragraph [0128], lines 8-16: generate cryptographic information for usage within transaction; limited use key associated with one or more limited use thresholds (i.e. valid for a predetermined cumulative transaction amount)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick-Machani-Rosen for parameters determined based on transaction amount with respect to a predetermined threshold as taught by LeSaint. One of ordinary skill in the art would have been motivated to employ 

Regarding Claim 4, Kruglick-Machani-Rosen discloses the system of claim 2, wherein the request is a purchase transaction request associated with a merchant, and wherein the risk level is determined. (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with the perceived risk (i.e. security level); enables different levels of security based upon data and task) 
Kruglick-Machani-Rosen does not specifically disclose a merchant type associated with the merchant. 
However, LeSaint discloses wherein a merchant type associated with the merchant. (see LeSaint paragraph [0037], lines 1-19: an access device may be located in any suitable location such as at a merchant’s location; access device may be in suitable form such as POS devices PDAs, personal computer, cash register (i.e. types of merchant devices); access device may be use any suitable type of communication to send and receive data (i.e. any connection type))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick-Machani-Rosen for a merchant type associated with the merchant as taught by LeSaint.  One of ordinary skill in the art would have been motivated to employ the teachings of LeSaint for the benefits achieved from a system that enables dynamic setting of cryptographic parameters in the 

Regarding Claim 5, Kruglick-Machani-Rosen discloses the system of claim 2, wherein the risk level is determined.  (see Kruglick paragraph [0030], lines 1-12: decryption keys are distributed commensurate with the perceived risk (i.e. security level); enables different levels of security based upon data and task)
Kruglick-Machani-Rosen does not specifically disclose a location of user device.
However, LeSaint discloses wherein the location of the user device. (see LeSaint paragraph [0037], lines 1-19: an access device may be located in any suitable location such as at a merchant’s location; access device may be in suitable form such as POS devices PDAs, personal computer, cash register (i.e. types of merchant devices); access device may be use any suitable type of communication to send and receive data (i.e. any connection type)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick-Machani-Rosen for a location of user device as taught by LeSaint.  One of ordinary skill in the art would have been motivated to employ the teachings of LeSaint for the benefits achieved from a system that enables dynamic setting of cryptographic parameters in the management of secure encrypted information. (see LeSaint paragraph [0128], lines 1-16)    

Regarding Claim 8, Kruglick-Machani-Rosen discloses the system of claim 1, wherein the causing the user device to electronically connect to the two or more electronic 
Kruglick-Machani-Rosen does not specifically disclose a first and a second type of connection for a first electronic device and a second electronic device. 
However, LeSaint discloses: 
a)  causing the user device to establish a first type of connection with a first electronic device from the two or more entities; and b) causing the user device to establish a second type of connection with a second electronic device from the two or more entities, wherein the first type of connection is different from the second type of connection. (see LeSaint paragraph [0037], lines 1-19: an access device may be located in any suitable location such as at a merchant’s location; access device may be in suitable form such as POS devices, PDAs, personal computer, cash register (i.e. types of merchant devices); access device may be use any suitable type of communication to send and receive data (i.e. any connection type))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruglick-Machani-Rosen for a first and a second type of connection for a first electronic device and a second electronic device as taught by LeSaint.  One of ordinary skill in the art would have been motivated to employ the teachings of LeSaint for the benefits achieved from a system that enables dynamic setting of cryptographic parameters in the 
Machani discloses a plurality of electronic device as stated in Claim 1 above. (see Machani col 1, line 51 - col 2, line 8). The motivation is the same rationale set forth for claim 1 above.  
    
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
January 18, 2021


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436